Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims present a clear scope which is neither anticipated or obvious over the prior art.  As such, there are no outstanding issues.
Claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Summary of the closest prior art
US 2003/0135480 taught a system for updating a database including converting data in a database from a current value to a different replacement value, and performing a verification of successful replacement of said data field value, but did not teach that such verification involved signature verification of the replacement value.
US 2004/0181670 taught a system for scrubbing confidential information from a database in order to allow the database to be used in a test environment, but did not teach verifying that the scrubbing was successful.
US 2009/0319588 taught a system for sanitizing a database by removing or overwriting sensitive data in the database with benign data in order to allow the database to be used in a test environment, but did not teach verifying that the sanitization was successful.
JP 2020077256 A, published after the effective filing date of the instant application, taught anonymization of patient records involving expanding the record such that the record includes more entries, and these new entries describe whether a field has been deleted or replaced.  When the field is deleted a second field is created which holds a random number.  When a field is replaced, a second field is created which holds a random number and a third field is created which holds the original data.  There is a signature verification taught regarding the records, but the signature appears to be over the record instead of being over the field.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491